Continuing Abatement Order filed January 23, 2020.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00088-CR
                                 ____________

                   KIMBEL VERSHON CARTER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1492023

                     CONTINUING ABATEMENT ORDER

      Appellant is pro se. On January 23, 2019, appellant timely filed a notice of
appeal from his judgment of conviction. Since February 2019, we have issued
three orders to the trial court. In our last order of December 17, 2019, this court
ordered the trial court to determine:

          1. Whether appellant desires to prosecute his appeal; and, if so,
            2. Whether appellant is indigent and entitled to appointed counsel on
               appeal.

Our order provided that if the trial court found that appellant desired to prosecute
his appeal and is indigent and entitled to appointed counsel on appeal, then the trial
court was to forward to the clerk of this court a supplemental clerk’s record
containing those findings and an order, if any, appointing appellate counsel. We
ordered the trial court to complete this process and forward the requested items
within ten (10) days.

         As of this date, no response from the trial court has been received.

         The appeal remains abated, treated as a closed case, and removed from this
court’s active docket. The appeal will be reinstated on this court’s active docket
when the trial court’s findings and recommendations are filed in this court. This
court also will consider an appropriate motion to reinstate the appeal filed by either
party.



                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.